Exhibit 10.1 EMPLOYMENT AGREEMENT dated April 29, 2008 between The Resourcing Solutions Group, Inc., a Nevada corporation, with a principal place of business at 7621 Little Avenue, Suite 101, Charlotte, NC 28226 ( “Company”) and Frank A. Moody, II an individual residing at 1623 Olmsted Drive, Asheville NC28803 (“Executive”). R E C I T A L S Whereas, Executive has served the Company continuously since January 1, 2007 as a director; Whereas, Executive’s leadership and services have constituted a major factor in the successful growth and development of the Company, its subsidiaries and affiliates; and Whereas, the Company desires to employ and retain the unique experience, ability and services of Executive as a principal executive officer and desires to retain Executive’s services in an advisory and consulting capacity and to prevent any other competitive business from securing his services and utilizing his experience, background and expertise. Whereas, the terms, conditions and undertakings of this Agreement were submitted to, and duly approved and authorized by the Company’s Board of Directors in a consent action on April 29, NOW THEREFORE in consideration of the mutual promises, terms, conditions and undertakings hereinafter set forth, it is agreed between the parties as follows: Employment (a)Executive Employment:The Company employs Executive and Executive accepts employment in a principal executive and managerial capacity until December 31, 2012.After December 31, 2012, either Executive or the Company may, at any time terminate Executive’s Executive Employment subject to the restrictions and conditions hereinafter contained on four (4) months prior written notice to the other party. (b) Automatic Renewal:This Agreement shall be renewed automatically for succeeding terms of three (3) years each unless either party gives written notice to the other at least ninety (90) days prior to the expiration of any term of Executive’s or Company’s intention not to renew pursuant to Company’s bylaws. (c)“Executive Employment” Defined:“Executive Employment” as used herein refers to the entire prior of employment of Executive by Company, whether for the periods provided above, or whether terminated earlier as hereinafter provided or extended by mutual agreement between the Company and Executive. (d) Advisory Period:If Executive’s Executive Employment is terminated as provided for in paragraph (a) above and such termination was not with cause, then the Company shall retain him as an advisor and consultant for a period of two years after termination (the “Advisory Period”). 2.Duties and obligations. (a) Executive shall serve as Chief Information Officer (CIO) of the Company and of all subsidiary and affiliated companies.In Executive’s capacity, Executive shall do and perform all services, acts, or things necessary or advisable to manage and conduct the business of Company, including the hiring and firing of all employees, subject at all times to the policies set forth by the Company’s Board of Directors, and to the consent of the Board when required by the terms of this contract, and in conformity with the By-laws of the Company. (b) During the period of Executive’s Executive Employment, Executive shall devote sufficient time necessary to fulfill the duties of the offices heldIf elected, he shall serve as a director and/or officer of the Company and any of its subsidiaries and affiliates (hereinafter collectively referred to as “Company Subsidiaries”) and shall perform duties customarily incidental to such offices and all other duties the Board of Directors of the Company and the Company Subsidiaries or affiliates, may, from time to time, assign to Executive.If Executive is presently a member of the Board and/or an officer of the Company and a member of the Board and/or an officer of the Company Subsidiaries and affiliates, then Executive shall perform duties customarily incidental to such offices and all other duties the Board of Directors may, from time to time assign, and have assigned to him. (c)During the term of employment, Executive shall diligently and conscientiously devote the necessary time, attention and effort to the tasks which Company or its Board of Directors shall assign to him.The expenditure of time for educational, charitable and professional activities shall not be deemed a breach of this Agreement if those activities do not materially interfere with the services required under this Agreement and shall not require the prior written consent of the Board of Directors.If the Executive is elected or appointed as a director or committee member, Executive shall serve in such capacity or capacities without further compensation unless agreed to in writing by the parties hereto.Nothing herein shall be construed, however, to require the Executive’s election or appointment as a director or an officer. (d) The Executive shall exert his best efforts and devote substantially all of his time and attention to the Company's affairs. The Executive shall be in complete charge of the operation of the Company, and shall have full authority and responsibility, subject to the general direction, approval, and control of the Company's Board of Directors, for formulating policies and administering the Company in all respects. Executive’s powers shall include the authority to hire and fire Company personnel and to retain consultants when Executive deems necessary to implement Company policies.Executive shall at all times, discharge his duties in consultation with, and under the supervision of, the Company’s Board of Directors.In the performance of Executive’s duties, Executive shall make his principal office in such place as the Company’s Board of Directors and Executive may, from time to time, agree. (e)Competitive Activities and Restrictions. (1)During the term of this contract Executive shall not, directly or indirectly, either as an employee, company, consultant, agent, principal, partner, stockholder, corporate officer, director, or in any other individual or representative capacity, engage or participate in any business that is in competition in any manner whatsoever with the business of Company without the prior written consent of the Company, however, this limitation shall not extend to any business dealings and relationships regarding and relating to Scenic Marketing Group,
